Peters, C. J.
This is a bastardy case, in which the respondent demurs to the declaration, and undertakes to show objections to it, which we think are without any legal force.
The declaration avers that the child was begotten by the respondent “at the shop of M. M. Richards & Co.,” in Waldoboro in the county of Lincoln. It is contended that the word “at” is of equivocal meaning, and may imply either that the act was done in the shop, or outside of it. We think in this connection the word expresses the idea that the act was done inside the shop; and such would be, when descriptive of place, its common signification. It is frequently used in the statutes with that meaning, as in the following instances: Aldermen of cities shall be present “at some convenient place” to revise the list of voters. A notice to a juryman to serve in court, may be left “at his usual place of abode.” A summons to a defendant may be left “at his dwelling house” or place of last and usual abode. Deponents are to be summoned to attend “at a designated time and place,” to give depositions and adverse parties are to be notified to be *66present “at such times and places.” The point is virtually-decided in favor of the complainant in the case of Holbrook v. Knight, 67 Maine, 244.
Another objection is that, whilst in her accusation on the preliminary examination she alleges that the act of seduction was accomplished upon her “on or about the 20th of July, 1886,” she avers in the declaration that it was “between the first and twentieth day of July, 1886.” We do not regard that as any substantial discrepancy or conflict in the pleadings.

Demurrer overruled.

Walton, Daneorth, Virgin, Emery and Haskell, JJ., concurred.